1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BRANDON LEE THOMAS,                              Case No.: 19cv100-L-LL
     individually, and as successor in interest
12
     to Decedent Michael Thomas,                      ORDER GRANTING IN PART AND
13                                      Plaintiff,    DENYING IN PART PLAINTIFF’S
                                                      MOTION TO MODIFY
14   v.                                               SCHEDULING ORDER
15
     UNITED STATES OF AMERICA,
                                                      [ECF No. 13]
16                                    Defendant.
17
18         Currently before the Court is Plaintiff’s Motion to Continue Scheduling Order [ECF
19   No. 14] and Defendant’s Response [ECF No. 15]. For the reasons set forth below, the
20   Court GRANTS IN PART and DENIES IN PART Plaintiff’s Motion.
21                                RELEVANT BACKGROUND
22         On June 14, 2019, the Court issued a Scheduling Order which contained, as pertinent
23   here, the following deadlines:
24
                                                                Deadline
25            Completion of Fact Discovery                  December 13, 2019
26               Expert Designations                        November 15, 2019
27            Rebuttal Expert Designations                  November 29, 2019
28                Expert Disclosures                        December 20, 2019

                                                  1
                                                                                19cv100-L-LL
1              Rebuttal Expert Disclosures                     January 17, 2020
2            Completion of Expert Discovery                    February 21, 2020
3
     ECF No. 11.
4
           Despite fact discovery having already closed, Plaintiff has not propounded any
5
     written discovery and has taken only one deposition. ECF No. 14 at 2. In addition, the
6
     record shows Plaintiff did not serve expert witness designations until November 21, 2019
7
     (after being prompted to do so by Defendant). ECF No 15-2 at 2, 4. Further, Plaintiff did
8
     not (and has not yet) served expert disclosures. See ECF No. 15-2 at 7.
9
           In explanation, Plaintiff’s lead counsel, Mr. Marcel Stewart asserts he was unaware
10
     that fact discovery had closed or that Plaintiff had not timely served its expert disclosures
11
     until he received Defendant’s expert disclosures—after which he reviewed the Court’s
12
     Scheduling Order. ECF No. 14 at 3. Mr. Stewart attributes this error to a calendaring
13
     mistake made by an associate attorney who Mr. Stewart claims did not enter the Court’s
14
     Scheduling Order into the office calendar. Id. at 2. Mr. Stewart asserts this error was further
15
     compounded because this associate left the firm on November 27, 2019. Id. at 3.
16
           Plaintiff now belatedly seeks a sixty-day continuance of “the scheduling order
17
     deadlines[.]” Id.
18
                                             ANALYSIS
19
           Once a Rule 16 scheduling order is issued, dates set forth therein may be modified
20
     only “for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4); see also ECF
21
     No. 11 at 7 (“The dates and times set forth herein will not be modified except for good
22
     cause shown.”). The Rule 16 good cause standard primarily focuses on the diligence of the
23
     moving party. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
24
     Essentially, “the focus of the inquiry is upon the moving party’s reasons for seeking
25
     modification.” Id.
26
           Mr. Stewart argues that “it is common that attorneys rely on their staff to assist with
27
     matters” and that “it is cognizable that a clerical mishap such as this could occur.” ECF
28

                                                2
                                                                                    19cv100-L-LL
1    No. 14 at 4. As the Ninth Circuit has instructed however, “[c]arelessness is not compatible
2    with a finding of diligence[.]” Johnson, 975 F.2d at 609.
3          Plaintiff’s counsel’s failure to properly calendar dates does not set forth good cause
4    or excusable neglect to modify the Court’s Scheduling Order. See Wei v. Hawaii, 763 F.2d
5    370, 372 (9th Cir. 1985) (counsel’s inadvertent failure to calendar deadline does not
6    constitute “good cause”); Andreoli v. Youngevity Int’l, Inc., No. 16-cv-02922-BTM-JLB,
7    2018 U.S. Dist. LEXIS 179465, at *7 (S.D. Cal. Oct. 17, 2018) (“The Court is unpersuaded
8    by Plaintiff's argument that a change in Plaintiff's principal counsel of record and a
9    resulting switch in the support staff tasked with calendaring deadlines amounts to
10   excusable neglect.”); O'Bryan v. Pier 1 Imps., (U.S.), Inc., No. 17cv1027-WQH-MDD,
11   2018 U.S. Dist. LEXIS 35751, at *3-4 (S.D. Cal. Mar. 5, 2018) (internal calendaring error
12   not good cause to grant request to amend scheduling order and reopen discovery);
13   Friedman v. Albertson’s, LLC, No. 14-CV-828 WQH (NLS), 2015 U.S. Dist. LEXIS
14   99844, at *7 (S.D. Cal. July 30, 2015) (“[D]efense counsel’s mis-calendaring of the parties’
15   rebuttal designation deadline militates against a finding of good cause.”).
16         Even taking this supposed “clerical” error aside, Mr. Stewart’s actions also militate
17   against a finding of good cause or excusable neglect. Specifically, Mr. Stewart, as
18   Plaintiff’s lead counsel, provides no explanation for why he did not bother to review the
19   Court’s Scheduling Order until after Defendant had served its expert disclosures. As
20   Defendant notes, Defendant’s November 20, 2019 e-mail informing Plaintiff’s counsel that
21   Plaintiff had not met the deadline for exchanging expert designations was sent to a “Work”
22   listserv that presumably included Mr. Stewart. See ECF No. 15 at 2, fn. 1. Further, the e-
23   mail was addressed directly to Mr. Stewart. ECF No. 15-2 at 2. This e-mail should have
24   prompted Mr. Stewart to review the deadlines set forth in Court’s Scheduling Order.
25   Instead, Mr. Stewart appears to have neglected to look at these deadlines until December
26   23, 2019—over six months after the Court issued its Scheduling Order.
27         Despite his carelessness, Mr. Stewart argues that the “failure to grant this
28   continuance would virtually preclude” this matter from being resolved on the merits. ECF

                                               3
                                                                                   19cv100-L-LL
1    No. 14 at 4. Defendant appears to concede this point, noting that “[a] plaintiff alleging
2    medical malpractice must establish a breach of the standard of care through expert medical
3    testimony.” ECF No. 15 at 3.
4          The Court is mindful that the procedural rules governing civil actions are to be
5    construed to achieve the just determination of every action. See Fed. R. Civ. P. 1. “It is
6    well settled that the Federal Rules of Civil Procedure are to be liberally construed to
7    effectuate the general purpose of seeing that cases are tried on the merits and to dispense
8    with technical procedural problems." Rodgers v. Watt, 722 F.2d 456, 459 (9th Cir. 1983).
9          In balance, in order to effectuate the general purpose of seeing that this case is tried
10   on the merits, the Court will GRANT IN PART Plaintiff’s request as follows:
11
12                                        Current Deadline                 New Deadline
           Expert Disclosures             December 20, 2019               January 31, 2020
13
            Rebuttal Expert                January 17, 2020               February 14, 2020
14            Disclosures
15        Completion of Expert             February 21, 2020                March 2, 2020
              Discovery
16
17
           Even so, a scheduling order “is not a frivolous piece of paper idly entered, which
18
     can be cavalierly disregarded by counsel without peril.” Johnson, 975 F.2d at 610.
19
     Plaintiff’s request to re-open fact discovery and continue any other deadlines is therefore
20
     DENIED. While the Court recognizes that Plaintiff may be harmed by his counsel’s
21
     neglect in timely seeking discovery, as the Ninth Circuit recognizes, “litigants are bound
22
     by the conduct of their attorneys, absent egregious circumstances[.]” Wei v. Hawaii, 763
23
     F.2d 370, 372 (9th Cir. 1985)
24
           The Court also finds it appropriate to sanction Plaintiff’s counsel for its failure to
25
     properly adhere to the Court’s Scheduling Order. See Rule 16(f)(1)(C). For these reasons,
26
     on or before January 21, 2020, Defendant’s counsel shall submit a declaration setting forth
27
     the hours and fees incurred in opposing Plaintiff’s Motion to Continue. Plaintiff may file
28

                                               4
                                                                                   19cv100-L-LL
1    objections to Defendant’s declaration on or before January 28, 2020. Defendant’s
2    declaration and Plaintiff’s Response shall not exceed three pages in length.
3       IT IS SO ORDERED.
4    Dated: January 14, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             5
                                                                               19cv100-L-LL
